UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 20, 2011 JAMES RIVER COAL COMPANY (Exact Name of Registrant as Specified in Charter) Virginia 000-51129 54-1602012 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 901 E. Byrd Street, Suite 1600, Richmond, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (804) 780-3000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On July 21, 2010, the Dodd-Frank Wall Street Reform and Consumer Protection Act (the "Act") was enacted.Section 1503 of the Act contains new reporting requirements regarding mine safety, including disclosing on a Current Report on Form 8-K the receipt of an imminent danger order under section 107(a) of the Federal Mine Safety and Health Act of 1977 (the "Mine Act") issued by the federal Mine Safety and Health Administration ("MSHA"). On July 20, 2011, McCoy Elkhorn Coal Corporation, a subsidiary of James River Coal Company, received animminent danger order under section 107(a) of the Mine Act stating that the plant operator was observed on top of a preparation plant machine that was not locked and tagged out but was energized.The plant operator was removed from the machine and trained which terminated the order. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JAMES RIVER COAL COMPANY (Registrant) By:/s/ Samuel M. Hopkins II Samuel M. Hopkins II Vice President and Chief Accounting Officer Date:July 22, 2011
